Citation Nr: 0401761	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-11 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from December 1974 until 
December 1976.  This case came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

The veteran claims that he has arthritic disabilities of the 
knees and back that had their onset in military service.  The 
veteran's service medical records show treatment for back and 
knee problems.  The post service VA medical records include 
diagnoses of arthritis and osteoarthritis; however, the 
records do not clearly delineate the site of his arthritic 
condition.  Further examination is needed to fairly 
adjudicate his claim. 

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
action: 

1.  Schedule the veteran for orthopedic 
examination to determine the nature and 
etiology of any arthritic 
disability(ies).  The examiner should 
provide opinion as to whether there is 
radiological evidence of an arthritic 
disability, and if so, whether it is more 
likely than not related to his military 
service.  If this cannot be medically 
determined without resorting to mere 
conjecture, this should be commented upon 
in the report.  Any indicated diagnostic 
tests and studies should be accomplished.  
The factors upon which the opinions are 
based must be set forth in detail.  The 
report of the examination, including the 
reports of all completed tests or special 
studies, should thereafter be associated 
with the veteran's claims folder.  The 
veteran's complete claims folder must be 
made available to the examiner.  

2.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




